Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No.

  JASON BROCKMAN, as trustee of the
  MENDY BROCKMAN DISABILITY TRUST, and

  MENDY BROCKMAN, individually,

        Plaintiffs,
  v.

  JARED POLIS, in his official capacity
  as Governor of the State of Colorado,

  KIM BIMESTEFER, in her official capacity
  as Executive Director of the Colorado
  Department of Health Care Policy & Financing,

  TOM MASSEY, in his official capacity as the
  Deputy Executive Director and Chief Operating
  Officer of the Policy, Communications, and
  Administration Office of the Colorado Department
  of Health Care Policy & Financing,

  DAVID L. SMITH, in his official capacity as
  Manager of Benefits Coordination Section for
  the Colorado Department of Health Care Policy
  & Financing, and

  ASHLEY DiRIENZO, in her official capacity
  as Recovery Officer for the Colorado Department
  of Health Care Policy & Financing,

        Defendants.


          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 2 of 27




        Plaintiffs, Jason Brockman, as Trustee of the Mendy Brockman

  Disability Trust, and Mendy Brockman, for their Complaint, allege as

  follows:



  I.    JURISDICTION AND VENUE

        1.    This Court has jurisdiction over this action pursuant to 28

  U.S.C. §§ 1331 and 1343(a)(3) because it arises under the Fourteenth

  Amendment to the United States Constitution and 42 U.S.C. § 1983.

  This Court also has jurisdiction under the Declaratory Judgment Act, 28

  U.S.C. §§ 2201 and 2202.

        2.    Venue is appropriate in this Court under 28 U.S.C. §

  1391(b)(2) because all of the events giving rise to this Complaint occurred

  in this District and Defendants perform their official duties in this

  District.



  II.   INTRODUCTION

        3.    The federal statute at 42 U.S.C. § 1396p(d)(4)(A) grants

  disabled persons under Social Security law who are under the age of 65


                                     -2-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 3 of 27




  the right to establish disability trusts which exempt the assets in said

  trust funds from being counted for eligibility purposes and not to be

  recovered from them prior to their deaths.

        4.    Federal law also requires that there be no recovery of assets

  from any Medicaid recipient who lawfully receives Medicaid benefits

  prior to their death. 42 U.S.C. § 1396p(b)(1).

        5.    Mendy Brockman received a settlement from her personal

  and individual claim resulting from an automobile accident on July 5,

  2013. On May 7, 2014 the El Paso County District Court, sitting in

  probate, issued an order establishing the Mendy Brockman Disability

  Trust (hereinafter referred to as the “Trust”).

        6.    The Defendants approved the Trust as in compliance with

  federal and state law on or about April 13, 2014.

        7.    Effective January 1, 2019, Mendy Brockman chose to no

  longer receive Medicaid benefits from the State of Colorado for reasons

  personal to her. Mendy Brockman has a legal and contractual right to

  use her property as she sees fit and her trustee, in Article 5.02 of the




                                     -3-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 4 of 27




  approved Trust, has the option to forego benefits if that is in the best

  interest of Mendy Brockman.

        8.    The decision to forego Medicaid benefits is also in Defendants’

  best interests because it means the Trust will pay for a substantial part

  of Mendy Brockman’s medical care in the future without relying on state

  support. Mendy Brockman and her trustee have determined that to be

  in her best interests.

        9.    On March 19, 2019, Ashley DiRienzo directed Jason

  Brockman, as Trustee, to terminate Mendy Brockman’s Trust and repay

  the State of Colorado $422,486.60 simply because she chose not to have

  her medical care paid by Medicaid, and currently is not a recipient of

  Medicaid benefits.

        10.   Both the Trustee and Mendy Brockman desire to continue to

  use the Trust and she has a legal right to do so without Defendants’

  interference. The Trust is also irrevocable.

        11.   Ms. DiRienzo wrongfully asserted that federal law and state

  law mandated that the trust be terminated and that the State of Colorado




                                      -4-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 5 of 27




  be reimbursed $422,486.60 in Medicaid benefits previously provided to

  Mendy Brockman after she was lawfully entitled to these benefits.

        12.   No federal or state statute permits pre-death recovery by the

  State of Colorado from Mrs. Brockman’s Trust assets nor does the

  Trustee wish to terminate Mrs. Brockman’s Trust. Mrs. Brockman

  reserves the right to utilize her Trust in a lawful manner as long as she

  is alive.

        13.   A state regulation at 10 C.C.R. 2505-10, § 8.100.7.E.6.b.i.e

  states as follows: “The trust terminates upon the death of the individual

  or if the trust is no longer required for Medical Assistance eligibility in

  Colorado.” (Hereinafter referred to as the “Colorado Regulation.”) The

  Colorado Regulation is contrary to and inconsistent with both state and

  federal law. Under the common law of trusts applicable to Colorado,

  irrevocable trusts may not be terminated without the consent of all

  beneficiaries of the trust.   Mrs. Brockman does not consent to the

  termination of her Trust nor does federal law require her to terminate

  her Trust, because it must, under federal law, be maintained as an

  irrevocable trust.


                                     -5-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 6 of 27




         14.   The Plaintiffs, therefore, seek declaratory and injunctive

  relief against Defendants Polis, Bimestefer, Massey, Smith and DiRienzo

  in their official capacities to enjoin them from taking legal steps to

  terminate Mrs. Brockman’s Trust in violation of her rights under the

  aforementioned federal statutes in order to deprive her of her property

  rights in the Trust.



  III.   PARTIES

         15.   Mendy Brockman is an individual under the age of 65 who is

  disabled as defined in Title XIX of the federal Social Security Act. She

  resides in Colorado Springs, Colorado, with her husband and trustee,

  Jason Brockman. This Trust is a special needs trust authorized under

  federal and state law and created for the sole benefit of Mendy Brockman

  with the purpose or with the effect of establishing or maintaining her

  resource eligibility for medical assistance under the Medicaid program.

  Once established, it need not be terminated under either state trust law

  or federal Medicaid law. The trust also provides that Mrs. Brockman has

  the option of accepting Medicaid services or not accepting them, and she


                                     -6-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 7 of 27




  should not be required to accept future Medicaid benefits if she believes

  she can receive higher quality care elsewhere.      On the other hand, as

  Mrs. Brockman cannot predict the future of healthcare in this country,

  she intends to avail herself of the right not to terminate an irrevocable

  trust created for her sole benefit and she maintains the option to reapply

  for Medicaid for herself in the future, should it be in her best interest.

        16.   The Brockmans file this Complaint against Kim Bimestefer,

  in her official capacity as Executive Director of the Colorado Department

  of Health Care Policy & Financing (the “Department”), Tom Massey, in

  his official capacity as Deputy Executive Director, Chief Operating

  Officer, and Director of the Policy, Communications, and Administration

  Office for the Department, David L. Smith, in his official capacity as

  Manager of the Third Party Liability & Recoveries Section of the

  Department, and Asley DiRienzo, in her official capacity as Recovery

  Officer for the Department. Jared Polis is the Governor of the State of

  Colorado and has taken an oath to see to it that the laws of the State of

  Colorado and of the United States are faithfully executed within the




                                      -7-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 8 of 27




  State of Colorado. He is sued in his official capacity as Governor of

  Colorado.



        17.   Defendant Kim Bimestefer is sued in her official capacity as

  the Executive Director of the Department.           The Department is

  responsible under Colorado law for the operation and administration of

  the Colorado Medical Assistance Act, Colorado’s Medicaid Program

  (hereinafter “Medicaid”), and is required under federal law to be the

  single agency to implement the Medicaid program in Colorado. 42 U.S.C.

  § 1396a(a)(1).

        18.   Defendant Tom Massey is sued in his official capacity as the

  Deputy Executive Director and Chief Operating Officer of the Policy,

  Communications, and Administration Office of the Department. Director

  Massey oversees the Department’s administration of disability trusts

  and recovery for the Department.

        19.   Defendant David L. Smith is sued in his official capacity as

  Manager of the Third-Party Liability & Recoveries Section for the




                                     -8-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 9 of 27




  Department.     As part of his duties, Mr. Smith oversees Colorado’s

  recovery of benefits from disability trusts.

        20.   Defendant Ashley DiRienzo is sued in her official capacity as

  Recovery Officer for the Department. The Recovery Officer is responsible

  under Colorado law to recover any lawfully permissible overpayments

  and trust payments upon the death of beneficiary. She wrote the letter

  to the Brockmans on March 19, 2019 demanding repayment of

  $422,886.60 and, if the funds were not paid back within 30 days, then

  legal proceedings would be brought against the trustee to terminate the

  trust in order to effectuate a removal of Mrs. Brockman’s property

  interest in the Trust. In her letter, Mrs. DiRienzo misstated the

  requirements of federal and Colorado law intentionally in order to

  effectuate said recovery, leaving out historical knowledge that said

  recovery was not lawful.



  IV.   ALLEGED FACTS AND BACKGROUND

        A.    Medicaid Background.




                                      -9-
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 10 of 27




        21.   Medicaid was established in 1965 to provide medical

   assistance to indigent individuals who have insufficient income and

   resources to meet the costs of necessary medical care and services. 42

   U.S.C. § 1396. However, over the years, Medicaid has been expanded

   well beyond its initial mission to include persons who otherwise would

   not have access to affordable health care. Now Medicaid covers people

   with low incomes without counting resources at all and it permits

   disabled people with resources to receive Medicaid benefits through three

   types of trusts, under 42 U.S.C. § 1396p(d)(4)(A), (B) and (C). This case

   involves a trust under 42 U.S.C. § 1396p(d)(4)(A) (hereinafter referred to

   as the “Federal Statute”).

        22.   Medicaid is a cooperative federal-state program in which the

   federal government provides funding for the provision of state medical

   services to qualified individuals. In Colorado, the federal government

   pays between 50 percent to 90 percent of the costs, depending upon the

   type of Medicaid program involved.

        23.   Medicaid is a federal program administered by the states

   which receives substantial reimbursement for the costs of providing


                                     - 10 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 11 of 27




   medical services and reimbursement for the costs of administering the

   program.        The federal government has expanded the program

   dramatically since 1965.

            24.   Participation in the Medicaid program is optional, but all

   states participate in most aspects of the program. Colorado participates

   fully.

            25.   However, once a state elects to participate in the Medicaid

   program, it must comply fully with the Medicaid Act. 42 U.S.C. § 1396a.

   Regarding trusts and recovery of assets under Medicaid law, federal law

   compliance is mandatory under 42 U.S.C. § 1396a(a)(18). There is no

   state option to deviate from federal trust and recovery laws.

            26.   Individuals who may be eligible for receipt of Medicaid

   assistance include individuals who are blind, disabled, and/or aged 65

   and older if they meet certain threshold requirements.          42 U.S.C. §

   1396a(a)(10).

            27.   A person's eligibility for Medicaid is a function of the

   applicant's countable assets, and the definition of ‘countable’ is critical.

   Once the assets exceed the statutory ceiling, in some cases the applicant


                                        - 11 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 12 of 27




   is disqualified from receiving benefits. 42 U.S.C.A. § 1396a(a)(10)(I) and

   (II). Assets may include both income and resources, but in some cases,

   only income is considered.

          28. Under the Medicaid Act, certain assets are excluded from the

   eligibility determination. One such asset is known as a “special needs

   trust.” 42 U.S.C. § 1396p(d)(4)(A) and (d)(4)(C) (hereinafter “Special

   Needs Trust”).

        29.   Special Needs Trusts allow individuals with long-term

   disabilities to maintain funds which can be used to pay for medical

   expenses and additional needs not covered by Medicaid, while still

   allowing them to remain eligible to receive Medicaid at their choice and

   election. This is a lifetime benefit and provides a guarantee that there

   will always be access to medical care.

        30.   Any long term care Medicaid benefits paid by Medicaid during

   the life of the individual, however, must be repaid from trust assets upon

   the death of the individual, but not before. 42 U.S.C. § 1396p(d)(4)(A).

   See also 42 U.S.C. § 1396p(b)(1). By keeping the Trust irrevocable, Mrs.

   Brockman’s Trust would maintain that obligation of repayment.


                                     - 12 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 13 of 27




        31.   Specifically, federal law excludes amounts held in Special

   Needs Trusts from determining an individual’s eligibility for receipt of

   Medicaid benefits subject to the following conditions: such trust must (1)

   contain the assets of an individual under age 65 who is disabled (as

   defined in 42 U.S.C. § 1382c(a)(3)); (2) be established for the benefit of

   such individual by the individual, a parent, grandparent, legal guardian

   of the individual, or a court; and (3) the state will receive all amounts

   remaining in the trust upon the death of such individual up to an amount

   equal to the total medical assistance paid on behalf of the individual

   under a state plan. 42 U.S.C. § 1396p(d)(4)(A).     There can be no state

   deviation under this statute.

        32.   Section    1396p(b)(1)    prohibits   states   from    requiring

   repayment for medical assistance correctly paid on behalf of an

   individual until after the death of the individual, the individual’s spouse,

   or in some cases the individual’s offspring. 42 U.S.C. § 1396p(b)(1).

        33.   The federal requirements for Special Needs Trusts and

   recovery of assets are mandatory upon the states if they choose to receive

   federal funds to run Medicaid programs. 42 U.S.C. § 1396a(a)(18).


                                       - 13 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 14 of 27




        B.    Colorado Regulation Conflicts with Federal Medicaid Law.
              42 U.S.C. §§ 1396, et seq.

        34.   The State of Colorado is a participant in the Medicaid

   program.

        35.   The State of Colorado has elected to participate in the

   Medicaid program through the Colorado Medical Assistance Act codified

   at C.R.S. § 26-4-101, et seq.

        36.   The Department is the single state agency administering the

   Colorado Medical Assistance Program. C.R.S. § 25.5-1-201(1)(a).

        37.   As a participant in the Medicaid program, the State of

   Colorado is required to comply with the federal statutory requirements

   for Medicaid. Specifically, 42 U.S.C. § 1396p is binding on the State of

   Colorado due to its participation in the Medicaid program. 42 U.S.C. §

   1396a(a)(18).

        38.   The State of Colorado has imposed additional criteria on

   Special Needs Trusts under C.R.S. § 15-14-412.8 (hereinafter referred to

   as the “Colorado Statute”) and the Colorado Regulation contrary to

   federal law.



                                     - 14 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 15 of 27




         39.   The Colorado Statute requires Special Needs Trusts provide

   (1) “that, upon the death of the beneficiary or termination of the trust

   during the beneficiary’s lifetime, whichever occurs sooner, the

   Department of Health Care Policy And Financing receives any amount

   remaining in the trust up to the total medical assistance paid on behalf

   of the individual,” and (2) “[t]he sole lifetime beneficiaries of the trust are

   the individual for whom the trust is established and the state medical

   assistance program.” C.R.S. § 15-14-412.8.

         40.   The Colorado Regulation requires, among other things, that

   “[t]he trust terminates upon the death of the individual or if the trust is

   no longer required for Medical Assistance eligibility in Colorado” and “...

   that, upon the death of the beneficiary or termination of the trust, the

   Department shall receive all amounts remaining in the trust up to the

   amount of total Medical Assistance paid on behalf of the individual.”

         41.   The Colorado Regulation cannot be interpreted to require

   unilateral termination of the Brockman Trust because the choice to

   receive Medicaid benefits now and in the future is Mrs. Brockman’s to

   make and federal law does not confer upon the Department status as a


                                        - 15 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 16 of 27




   lifetime beneficiary of the trust with rights to terminate trusts. Federal

   law makes Colorado a creditor, not a beneficiary of any trust. Colorado

   law cannot grant the Department unilateral authority to terminate an

   irrevocable trust over the objection of the sole beneficiary of the trust

   since federal law clearly states that Mrs. Brockman is the sole beneficiary

   of her trust. As the sole beneficiary, Mrs. Brockman cannot be compelled

   to terminate an irrevocable trust.

         42.     Mrs. Brockman’s trust was approved by Colorado, thus

   precluding Colorado from recovering Medicaid benefits while she is alive,

   unless she voluntarily makes an irrevocable election never to receive

   Medicaid benefits again or agrees to repay Medicaid prior to her death by

   her own choice because the assets belong to her. Mrs. Brockman refuses

   to do this.

         43.     The application of the Colorado Statute and the Colorado

   Regulation eviscerates the purpose of the Special Needs Trust exception

   which requires that such a trust be established, funded with the

   beneficiary’s own assets, and used for the sole benefit of the disabled




                                        - 16 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 17 of 27




   individual during his or her lifetime, and is both pre-empted by federal

   law and unlawful under federal law.



        C.      The Medicaid Act Requires that Such Trusts be Used for the
                Sole Benefit of the Individual.

        44.     Under the Medicaid Act, trust provisions that provide benefits

   to other individuals or entities during the disabled individual’s lifetime

   or allow for termination of the trust prior to the individual’s death and

   payment of the corpus to another individual or entity (such as the state)

   or another creditor for payment for goods or services provided to the

   individual) would result in disqualification from the Special Needs Trust

   exception.

        45.     The Colorado Statute and Colorado Regulation contradict

   federal law which only permits reimbursement from Special Needs Trust

   assets upon death of the beneficiary.

        46.     By   placing   additional       restrictions   on   the   eligibility

   requirements for Medicaid benefits of Special Needs Trust beneficiaries,

   Colorado has created regulations and statutes that conflict with the



                                       - 17 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 18 of 27




   federal Medicaid program and are pre-empted by the aforementioned

   federal statutes.

        47.   Indeed, the United States Department of Health & Human

   Services has previously issued an opinion that Colorado’s rule would not

   comply with federal law because it places additional restrictions on

   Medicaid eligibility not required under federal law. All Defendants sued

   in this case have institutional knowledge that CMS (Centers for Medicare

   and Medicaid), the federal agency with authority over Medicaid

   programs, has determined since 2004 that the Colorado Regulation at

   issue in this case is unlawful and inconsistent with the statutory

   regulations. Colorado has ignored the federal determination since at

   least 2004 intentionally and without lawful authority.



        D.    Mrs. Brockman is a Qualified Recipient of Medicaid Benefits
              with a Special Needs Trust.

        48.   On May 7, 2014, the El Paso County District Court, sitting in

   probate, settled the Mendy Brockman Disability Trust pursuant to the

   Federal Statute and the Colorado Statute.



                                     - 18 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 19 of 27




        49.   The Court’s clear intent in creating the Trust and funding it

   with proceeds from a personal injury case, received as a result of an

   automobile accident, was to provide for Plaintiff’s special needs above

   and beyond the services provided by public benefits while still

   maintaining Plaintiff’s eligibility for such public benefits programs,

   namely Medicaid, should she so choose to retain such benefits.

        50.   Jason Brockman, her husband, was and is the trustee of the

   Trust.

        51.   Mendy Brockman has a lifelong and serious disability. She

   sustained a C6/C7 spinal cord injury that has left her a quadriplegic.

   Mrs. Brockman’s need for care includes much long-term care, which she

   has now elected to receive primarily outside of the Medicaid program. If

   she depletes these trust assets, she may have to rely on Medicaid again.

   This decision is an intensely personal decision that she has the right to

   make, which cannot be interfered with by the State of Colorado. It is

   what freedom of choice is all about.

        52.   In December of 2018, Mendy Brockman decided she no longer


                                     - 19 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 20 of 27




   wished to receive Medicaid disability and voluntarily went off the roles

   of the program, effective January 1, 2019.

         53.   On March 19, 2019, Mrs. Brockman’s trustee and husband

   received a letter from Mrs. Ashley DiRienzo requiring her to terminate

   her trust and to repay the Defendants the amount of $422,486.50.

         54.   Mrs. Brockman maintains she cannot be required to

   terminate her trust or to repay monies to the Department while she is

   still alive and is the sole beneficiary of her trust.



         E.    Trust Terms and State and Federal Law.

         55.   Article 5.02 of the Trust provides that the Trustee can utilize

   the trust for any legal purpose “without regard to the effect of such

   distribution on eligibility for benefits.” The Defendants have approved

   this trust language.     Therefore, Defendants are estopped under the

   provisions of the Trust to require her to continue to receive Medicaid

   benefits she does not currently want.

         56.   Article 8.01 of the Trust further provides that the Trustee is

   specifically granted the power to challenge and litigate against


                                        - 20 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 21 of 27




   Colorado’s regulations by either “negotiation, administration, or

   litigation.” Article 10.05 of the Trust. Her trustee supports the election

   of Mrs. Brockman to voluntarily go off the Medicaid program and desires

   to litigate that she be compelled to reimburse the Medicaid program

   before her death.



   V.   FIRST CAUSE OF ACTION
        (42 U.S.C. § 1983 for violation of 42 U.S.C. § 1396p)

        57.   The Plaintiffs reallege each allegation above as if fully set

   forth herein.

        58.   There is an actual, present, and justiciable controversy

   between Plaintiffs and Defendants over the threatened termination of

   Mrs. Brockman’s Special Needs Trust and reimbursement to the State of

   Colorado prior to her death.

        59.   The Medicaid Act grants Mrs. Brockman the right to use her

   Special Needs Trust for her “sole benefit” while she is alive without

   regard to whether or not she receives Medicaid benefits.

        60.   The Colorado Statute and Colorado Regulation impose

   additional requirements on Mrs. Brockman for establishing a qualifying

                                     - 21 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 22 of 27




   Special Needs Trust, which are contrary to all statutory requirements

   under federal law.

         61.   Specifically, the Colorado Statute and Colorado Regulation

   require that, in the event Mrs. Brockman voluntarily chooses not receive

   Medicaid benefits from the State of Colorado, the State of Colorado can

   terminate her Special Needs Trust and seek immediate reimbursement

   of all benefits paid to date.

         62.   Because the Colorado Statute and Colorado Regulation

   impose additional restrictions on eligibility, these statutes and

   regulations directly conflict with the Medicaid Act, which permits

   disabled beneficiaries with full access to funds held in Special Needs

   Trusts for their lifetime.

         63.   No act of Congress, and, in particular, no part of the Medicaid

   Act, permit states to impose additional restrictions on eligibility

   requirements or to penalize Medicaid eligible recipients from utilizing

   their assets merely because they exercise the freedom of choice to not

   continue to receive Medicaid benefits.




                                      - 22 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 23 of 27




        64.   No act of Congress, and, in particular, no part of the Medicaid

   Act, permit the State of Colorado to require termination of an irrevocable

   Special Needs Trust prior to the beneficiary’s death for the purpose of

   reimbursing itself.

        65.   As a result, the Colorado Statute and Colorado Regulation,

   insofar as they both require reimbursement of Medicaid benefits prior to

   death of the individual, conflict with 42 U.S.C. § 1396p and should be

   declared void and unenforceable.

        66.   The State of Colorado’s conduct here, through its executive

   agents and officials, will cause Mrs. Brockman to suffer an immediate

   and irreparable harm to her property interests in the trust and to

   penalize her for exercising freedom of choice as to her medical care.

        67.   The federal statutes herein enumerated grant or foreclose

   rights to Mendy Brockman and her trustee to declare Colorado’s

   Medicaid statute and regulations promulgated thereunder as contrary to

   and preempted by federal law because 42 U.S.C. §1396p grants disabled

   individuals’ individually focused rights to establish disability trusts that

   exempt them from predeath recovery, that the rights one clearly


                                      - 23 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 24 of 27




   enunciated and not vague or amorphous and that by virtue of 42 U.S.C.

   §1396a(a)(18), these rights impose on Colorado the obligation to strictly

   adhere to the federal statutes and issues. Hence, Section 1983 provides

   an enforcement remedy to both Mendy Brockman and her trustee.



   VI.   SECOND CAUSE OF ACTION
         (42 U.S.C. § 1983 for violation of due process clause of the
          Fourteenth Amendment)

         68.   Plaintiff realleges each allegation above as if fully set forth

   herein.

         69.   The due process clause of the Fourteenth Amendment of the

   United States Constitution grants its citizens and lawful residents the

   right to the use of their property interests without deprivation by the

   state unless afforded due process of law prior to the taking of said

   property by state officials.

         70.   Both the Colorado Statute and the Colorado Regulation

   deprive Mrs. Brockman of her property without due process of law

   because they grant to the state an interest in her property as a

   beneficiary during her lifetime and impose on the trust a property right


                                      - 24 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 25 of 27




   to recover her own property without her consent and contrary to the

   common law of trusts and contrary to any lawful interest the state has in

   her property prior to her death.

        71.   Accordingly,   the   Colorado    Statute   and   the   Colorado

   Regulation are unconstitutional under the due process clause of the

   Fourteenth Amendment because they both act as a taking of her property

   interests without due process of law since there can be no state interest

   in her property during her lifetime. Constitutional rights are directly

   enforceable under 42 U.S.C. §1983.



   VII. PRAYER FOR RELIEF

        WHEREFORE Plaintiffs pray for relief as follows:

        a.    A judgment declaring that (1) C.R.S. § 15-14-412.8 and 10

   C.C.R. 2505-10, § 8.100.7.E.6.b conflict with 42 U.S.C. § 1396p, and thus,

   are void and unenforceable to the extent they grant the State an interest

   in her property and a right of invasion of the trust for reimbursement

   prior to her death;




                                      - 25 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 26 of 27




        b.    A judgment declaring that C.R.S. 15-14-412.8 and 10 C.C.R

   2505-10, § 8.100.7.E.6.b violate Mrs. Brockman’s due process rights

   under the Fourteenth Amendment and thus are void and unenforceable

   to the extent they grant the State an interest in her property and a right

   of reimbursement prior to her death;



        c.    A   preliminary    and      permanent   injunction   enjoining

   Defendants, their successors, employees, designees, agents, and all

   others in active concert, privity or participation with them, from

   enforcing C.R.S. § 15-14-412.8 and 10 C.C.R. 2505-10, § 8.100.7.E.6.b, to

   the extent alleged above, and requiring Defendants to abandon all

   attempts to recover funds belonging to Mendy Brockman presently in her

   Special Needs Trust prior to her death;



        d.    An award of Plaintiffs’ reasonable attorney fees and costs

   pursuant to 42 U.S.C. § 1988; and




                                       - 26 -
Case 1:19-cv-01153-WJM-KMT Document 1 Filed 04/19/19 USDC Colorado Page 27 of 27




        e.    Such other and further relief as the Court may deem just and

   proper.

        DATED: April 19, 2019.

                                      Respectfully submitted,


                                      /s/ R. Eric Solem-Original Signature on File
                                      R. Eric Solem, Reg. #6464
                                      Lance McKinley, Reg. #33274
                                      SOLEM, WILLIAMS & McKINLEY, P.C.
                                      3333 S. Bannock Street, Suite 900
                                      Englewood, Colorado 80110
                                      Telephone: 303-761-4900
                                      Facsimile: 303-761-2989
                                      Email: Eric@solemlaw.com
                                                Lance@solemlaw.com
                                      Counsel for Plaintiffs


   PLAINTIFFS’ ADDRESS:

   7104 Camphor Lane
   Colorado Springs, Colorado 80927




                                      - 27 -
